Citation Nr: 0932788	
Decision Date: 09/01/09    Archive Date: 09/14/09

DOCKET NO.  07-10 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss disability

2.  Entitlement to service connection for left ear hearing 
loss disability

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

The Veteran had active service from September 1954 to October 
1957.

These matters come before the Board of Veterans' Appeals 
(Board) from a December 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
St. Louis, Missouri.  

The issues of entitlement to right ear hearing loss 
disability and tinnitus are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The competent clinical evidence of record does not reflect 
that the Veteran has left ear hearing loss disability for VA 
purposes.  


CONCLUSION OF LAW

Left ear hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed (as an 
organic disease of the nervous system) to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1131, 
1137, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304, 3.307, 3.309, 3.385 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, it will assist in substantiating or that is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In correspondence to the appellant in August 2005, VA 
informed the appellant of what evidence was required to 
substantiate his claims, and of his and VA's respective 
duties for obtaining evidence.  The correspondence to the 
appellant was deficient in that it did not include notice 
that a disability rating and effective date would be 
assigned, in the event of award of the benefit sought, as 
required by the Court in Dingess/Hartman.  Due to the Board's 
finding that the preponderance of the evidence is against 
service-connection for left ear hearing loss, no effective 
date or disability rating will be assigned; therefore, the 
Veteran cannot be prejudiced by a lack of such notice.  See 
Shinseki v. Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. April 
21, 2009); 556 U.S. ____ (2009); Fenstermacher v. Phila. 
Nat'L Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o error can 
be predicated on insufficiency of notice since its purpose 
had been served."). In order for the court to be persuaded 
that no prejudice resulted from a notice error, "the record 
must demonstrate that, despite the error, the adjudication 
was nevertheless essentially fair." Dunlap v. Nicholson, 21 
Vet. App. 112, 118 (2007).

The VCAA requires that the duty to notify is satisfied, and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996).  The Board 
finds the VCAA notice requirements have been met in this 
case.

Duty to assist

With regard to the duty to assist, the claim's file contains 
the Veterans service treatment records (STRs), and VA 
examination records, as well as the Veteran's statements in 
support of his claim. The Board has carefully reviewed the 
statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the Veteran's claim.

A VA examination and opinion with respect to the issues on 
appeal was obtained in November 2005.  38 C.F.R. 
§ 3.159(c)(4).  To that end, when VA undertakes to provide a 
VA examination or obtain a VA opinion, it must ensure that 
the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that the VA 
examination obtained in this case with regard to the 
Veteran's left ear is more than adequate, as it is predicated 
on a full audiometric examination of the Veteran and a review 
of his claims file.  It considers all of the pertinent 
evidence of record, to include audiometric test results and 
the statements of the Veteran.  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining a VA 
examination or opinion, with respect to the issue of 
entitlement to service connection for left ear hearing loss 
has been met.  38 C.F.R. § 3.159(c) (4).  The Board notes 
that, in Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), 
the Court held that, relevant to VA audiological 
examinations, in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  The November 2005 VA examiner noted that the Veteran 
denied any specific hearing difficulties.  In addition, the 
audiometric evaluation results reflect that the Veteran does 
not have a left ear hearing loss disability.  In Martinak, 
the Court's rationale in requiring an examiner to consider 
the functional effects of a Veteran's hearing loss disability 
involves the potential application of 38 C.F.R. § 3.321(b) in 
considering whether referral for an extra-schedular rating is 
warranted.  As the Board finds, in the decision below, that 
service connection is not warranted for left ear hearing loss 
disability, no rating will be assigned, and there is no 
potential for application of 38 C.F.R. § 3.321(b).  

The Board finds that all relevant facts have been properly 
and sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
Veteran in developing the facts pertinent to his left ear 
hearing loss disability claim.  

Legal criteria

Service connection is warranted if it is shown that a Veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service or for aggravation of a 
pre-existing injury or disease in active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2008).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and tinnitus or hearing loss disability, 
as an organic disease of the nervous system, becomes manifest 
to a degree of 10 percent or more within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2008).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

Left Ear Hearing Loss Disability

The Veteran avers that he has left ear hearing loss 
disability as a result of active service.  The first element 
of a claim for service connection is that there must be 
evidence of a current disability. 

The evidence of record includes November 2005 VA audiological 
evaluation results.  The evaluation revealed that pure tone 
air thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
20
15
15
15
10

The word recognition score was 98 percent for the left ear.  
The diagnosis was normal hearing from 250 to 4000 Hz. to a 
mild sensorineural hearing loss from 6000 to 8000Hz.  The 
Veteran's word recognition score was excellent.  

There is no medical evidence of a current left ear hearing 
loss disability for VA purposes at any time since service.  
See McClain v. Nicholson, 21 Vet. App. 319, 323 (2007) (Board 
finding that veteran had disability "at some point during the 
processing of his claim," satisfied service-connection 
requirement for manifestation of current disability).  
Therefore, service connection cannot be granted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Entitlement to service connection for left ear hearing loss 
disability is denied.


REMAND

VA has a duty to provide a VA examination when the record 
lacks evidence to decide the Veteran's claim and there is 
evidence of (1) a current disability, (2) an in-service 
event, injury, or disease, (3) some indication that the 
claimed disability may be associated with the established 
event, injury, or disease, and (4) insufficient competent 
evidence of record for VA to make a decision.  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).  In addition, in 
Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007), the 
Court held that, relevant to VA audiological examinations, in 
addition to dictating objective test results, a VA 
audiologist must fully describe the functional effects caused 
by a hearing disability in his or her final report.  

The Veteran avers that he was exposed to acoustic trauma in 
service from boiler and pump machinery.  The Veteran's DD 214 
reflects that his military occupational specialty was a 
fireman in the Navy.  Therefore, acoustic trauma is conceded 
as consistent with the circumstances of his service.  
Audiological evaluation results from a November 2005 VA 
examination reveal that the Veteran has right ear hearing 
loss disability for VA purposes as the auditory threshold in 
both the 3000 and 4000 frequencies was greater than 40 
decibels.  38 C.F.R. § 3.385 (2008).  The November 2005 VA 
examination report reflects that the Veteran denied hearing 
loss or tinnitus at the examination.  The examiner opined 
that the hearing loss disability and tinnitus were not 
causally related to military service due to the Veteran's 
denial of any symptoms and a lack of documentation.  

The Board finds that the Veteran's reported denial of 
tinnitus is improbable when considered in light of the other 
evidence of record.  Notably, the Veteran's claim, filed in 
August 2005, states that he has had noise in his ears ever 
since he was in the Navy.  Moreover, as the Veteran filed a 
claim for tinnitus and hearing loss, it seems unlikely that 
he would deny both disabilities at the time of his VA 
examination.  Finally, the examiner's report that the Veteran 
denied any symptoms of hearing loss is seemingly inconsistent 
with audiometric results.  Because the examiner's opinion was 
based, in part, on the Veteran's dubious denial of symptoms, 
without consideration of the audiometric findings, the Board 
finds that another VA opinion is warranted. 

Accordingly, the case is REMANDED for the following action:

1.  Issue a VCAA notice letter for the 
issue of entitlement to service 
connection for tinnitus and right ear 
hearing loss disability in accordance 
with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), and any other 
applicable legal precedent.  

2.  The Veteran should be afforded a VA 
examination to determine the extent and 
etiology of the Veteran's current right 
ear hearing loss and tinnitus, if 
diagnosed.  All necessary tests should 
be performed.  The examiner is requested 
to furnish an opinion concerning whether 
it is at least as likely as not (50 
percent or greater) that the Veteran has 
any current right ear hearing loss 
and/or tinnitus related to his military 
service.  The claims folder should be 
reviewed in conjunction with such 
examination and the examination report 
should indicate that such a review was 
performed.  All opinions expressed 
should be accompanied by complete 
rationales.
 
The Veteran should be advised that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his claims, to include 
denial.  See 38 C.F.R. § 3.655 (2008).  

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal.  If the benefit(s) sought on 
appeal is (are) not granted, the RO 
should issue a supplemental statement of 
the case and provide the Veteran and his 
representative with an appropriate 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).





______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


